



EXHIBIT 10.20


GENERAL RELEASE AND SETTLEMENT AGREEMENT


This General Release and Settlement Agreement (“Agreement”) is entered into by
Timothy James Szerlong (“Employee”) and Continental Casualty Company in order to
resolve all matters between Employee and Continental Casualty Company relating
to Employee's employment. For purposes of this Agreement, Continental Casualty
Company includes its past and present parents, subsidiaries, and affiliated
companies; their respective predecessors, successors, and assigns; and their
respective past and present shareholders, directors, trustees, officers,
employees, agents, attorneys, benefit plans, and insurers (collectively, the
“Company”). Employee is advised to consult an attorney before signing this
Agreement.


1.    Termination of Employment. Employee’s employment with the Company will end
on December 31, 2017.


2.    Compensation Owed and Settlement Payment. Within twenty (20) days after
the Company receives this signed Agreement or within twenty (20) days after
Employee’s Termination Date, whichever occurs later, the Company will pay
Employee settlement pay in the amount of $500,000.00 (the “Settlement Payment”).
In addition, Employee will receive a 2017 AIB payment of $1,250,000.00 on or
about March 15, 2018 when such payments are made to active Company employees. As
a Company Retiree, all other Incentive Plan payments that Employee may be
entitled to will be governed by the terms of the respective plan documents. All
payments will have deductions taken for all applicable federal, state, and local
withholdings.


3.    Continued Insurance Benefits. The Company will provide Employee continued
coverage under the Company’s Employee Health Plan, including dental and vision
coverage, AD&D Plan and Contributory Life and Dependent Life Insurance Plans at
the employee active rate through 9 months (“Benefit Period”) if: (a) Employee
was enrolled in that particular coverage on the Termination Date; (b) Employee
elects to receive that continued coverage; and (c) Employee makes timely payment
of the premium at the active employee rate for each of the coverages Employee
elects. Employee's separate eligibility for continuation of health insurance as
provided by the federal law known as COBRA begins to run at the termination
date.


4.    New Benefits. The Company is not obligated to pay Employee the Settlement
Payment as stated in paragraph 2 or continue insurance benefits as stated in
paragraph 3. Rather, the Company agrees to provide this additional pay and
benefits only in return for Employee’s acceptance of this Agreement and release
of legal rights.


5.    Employment During Benefit Period. If the Employee is re-employed by or
provides services to the Company after Employee's termination date but during
the Benefit Period, Employee will be required to pay back to the Company that
portion of the Plan benefit payments previously paid to Employee that
constituted payment for any period of time that follows Employee's return to
work. If payment has not been paid to Employee before he or she is re-employed
or performs services to the Company, no payments shall be due.




6.    No Admission of Wrongdoing. This Agreement is not an admission that the
Company has any liability to Employee, or of any wrongdoing by the Company. The
Company denies any liability of any kind to Employee.







--------------------------------------------------------------------------------





7.    Waiver and Release of All Claims. In return for the Settlement Payment,
Employee agrees to waive and release all legal claims that Employee may have
against the Company except as specifically state below. This means that Employee
gives up all legal rights to recover any additional amounts or obtain any
additional relief from the Company. The additional amounts referred to in this
paragraph include, but are not limited to, salary, bonus, severance, SUB Pay or
other compensation other than the amount specified in this Agreement. By signing
this Agreement, Employee is giving up all claims Employee may have on the date
Employee signs this Agreement, whether or not Employee knows about those claims.
The claims Employee is giving up include all claims based upon Employee’s
employment with the Company or the termination of Employee’s employment; all
claims based upon any contract or agreement between Employee and the Company;
all claims under the Age Discrimination in Employment Act; and all claims based
upon any other federal, state or local law.


Nothing in this Agreement prohibits Employee from filing a charge with an
administrative agency such as the Equal Employment Opportunity Commission
("EEOC") participating in any EEOC or other agency investigation, or providing
information to an administrative agency. However, Employee agrees not to accept
any money or other individual relief that might be awarded to Employee. If
relief is nonetheless awarded, Employee agrees that Employer shall be entitled
to recover an amount equal to the Settlement Payment from any money awarded to
Employee in connection with such proceedings minus $200. However, nothing in
this Agreement limits Employee’s right to receive money from the Securities and
Exchange Commission as a reward for information.
 
8.    Agreement Not to Sue. Employee agrees not to sue the Company in any court
with respect to any of the claims released in this Agreement except as
specifically stated in this Agreement. If Employee, or anyone on Employee’s
behalf, breaks this promise, then Employee shall be required to repay the
Settlement Payment and shall be liable for the payment of all costs and
attorneys’ fees paid by the Company in connection with such a lawsuit. This
Agreement not to sue does not prohibit Employee from bringing a lawsuit to
challenge the enforceability of this Agreement as it relates to age
discrimination claims. Employee will not be required to repay the Settlement
Payment in order to challenge the validity or enforceability of this Agreement
under the Age Discrimination in Employment Act, and will not be liable for the
payment of costs and fees paid by the Company in connection with such a
challenge. This does not mean that Employee retains the right to obtain relief
for age discrimination after signing this Agreement. After signing this
Agreement, Employee may obtain relief for age discrimination only if Employee
obtains a court order stating that this Agreement is not enforceable.


9.    Effect on Other Claims. This Agreement does not apply to claims based upon
conduct or injuries that occur after the date this Agreement is signed. It also
does not apply to or affect (a) any insurance claims or workers’ compensation
claims filed before the date of this Agreement; (b) Employee’s right to
retirement benefits; or (c) any state unemployment compensation benefits to
which Employee may be entitled as a result of the termination of Employee’s
employment with the Company.


10.    Confidentiality.


a.    Employee shall keep confidential the circumstances surrounding the
termination of Employee’s employment with the Company and the existence of this
Agreement and its terms. Neither Employee, nor Employee’s attorneys or agents,
shall disclose any such matters (other than to the federal Equal Employment
Opportunity Commission or any state or local fair employment practices agency),
unless written consent is given by the Company, or unless required to comply
with any law or governmental order. This paragraph will not prohibit Employee
from disclosing the terms of this Agreement to Employee’s immediate family, or
to Employee's attorneys or tax consultants as necessary to obtain professional
advice.





--------------------------------------------------------------------------------







b.    Employee agrees to be bound by the Company’s Confidentiality, Computer
Responsibility and Professional Certification Agreement, a copy of which
Employee acknowledges having previously received.


c.    Employee agrees that all Confidential Information as defined below is
commercially valuable and is the property of the Company, and agrees not to
reveal or use Confidential Information learned as a result of Employee’s
employment with the Company. Employee shall return all Confidential Information
(whether it exists in written, electronic, computerized, or another form) to the
Company before termination of Employee’s employment. For purposes of this
Agreement, “Confidential Information” includes all information, knowledge, or
data not generally known outside the Company concerning the business of: (1) the
Company; and (2) the Company’s customers, employees, agents, brokers, and
vendors.


11.    Assistance with Claims. While employed at the Company and for 24 months
after termination, Employee will be available on a reasonable basis to assist
the Company with any claim, suit, or other proceeding that is pending or
threatened by or against the Company. Employee shall promptly inform the Company
if Employee is requested: (a) to testify in connection with or otherwise become
involved in any claim against the Company; or (b) to assist with or participate
in any investigation of the Company by others.


12.    Agreement Not To Solicit Employees. While employed at the Company and for
24 months after termination, Employee will not employ or engage as a consultant,
or offer to employ or engage as a consultant, or solicit for employment or
engagement as a consultant, any person who is then an employee of the Company,
or assist any other person or company in doing so.


13.    Agreement Not to Interfere with Business Relationships. While employed at
the Company and for 12 months after termination, Employee will not interfere, or
try to interfere, with any business relationship between the Company and any
other person or entity, including customers, agents, suppliers, vendors,
contractors, employees, and business partners. Employee further agrees that, for
a period of 12 months after termination, he/she will not solicit, or direct
others to solicit, Company customers. Employee further agrees that, for a period
of 12 months after the date of his/her termination, he/she will not solicit
agents or brokers, or direct others to solicit agents or brokers, to move
Company business away from Company or to limit or otherwise affect the amount of
business the agents or brokers do with the Company.


14.    Ownership of Claims. Employee states that he or she is not currently
involved in a bankruptcy proceeding and that Employee has not given or
transferred any claims Employee may have against the Company to any other person
or entity.


15.    Consideration Period. Employee will have up to 21 days after receiving
this Agreement to sign it and return it to Liz Aguinaga at CNA. Employee will
have up to seven days after signing this Agreement to change Employee's mind and
revoke this Agreement. To revoke this Agreement, Employee must give written
notice to Liz Aguinaga at CNA so that it is received no later than the eighth
day after Employee signs the Agreement.


16.    Severability. If a court or agency determines that any provision of this
Agreement is invalid or unenforceable, the remaining provisions of this
Agreement continue to be in effect.


17.    Entire Agreement. This Agreement is the entire agreement between Employee
and the Company concerning the subjects contained in it, and supersedes all
other agreements and understandings,





--------------------------------------------------------------------------------





whether oral or written, regarding those subjects. In signing this Agreement,
Employee has not relied on any promises or representations other than those set
forth in this Agreement.


18. Choice of Law. The parties agree that Illinois law shall govern in the
interpretation of this Agreement unless federal law governs, and that in the
event of any suit or any other action arising under state law out of or relating
to this Agreement, the court shall apply the internal laws of the State of
Illinois.
 
19.     Modification Only By Written Agreement. This Agreement may not be
changed in any way except in a written agreement signed by both Employee and an
authorized representative of the Company.


20.    Knowing and Voluntary. Employee has carefully read and fully understands
all of the provisions of this Agreement; knows and understands the rights
Employee is giving up by signing this Agreement; and has entered into the
Agreement knowingly and voluntarily.


21.    Other Applicable Individuals Eligible for Termination. Information
pertaining to other applicable individuals selected for this termination program
is contained in Exhibit A.
PLEASE READ CAREFULLY


1.
THIS GENERAL RELEASE AND SETTLEMENT AGREEMENT IS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS, INCLUDING CLAIMS OF AGE DISCRIMINATION. IT DOES NOT WAIVE CLAIMS
WHICH MAY ARISE AFTER THE DATE IT IS SIGNED OR CLAIMS SPECIFICALLY EXCLUDED.



2.
EMPLOYEE IS WAIVING CLAIMS IN EXCHANGE FOR MONEY AND/OR BENEFITS TO WHICH HE OR
SHE IS NOT ALREADY ENTITLED;



3.
EMPLOYEE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS GENERAL
RELEASE AND SETTLEMENT AGREEMENT;



4.
EMPLOYEE HAS 21 DAYS TO DECIDE WHETHER TO SIGN THIS GENERAL RELEASE AND
SETTLEMENT AGREEMENT; AND



5.
WITHIN SEVEN (7) DAYS AFTER SIGNING THIS GENERAL RELEASE AND SETTLEMENT
AGREEMENT, EMPLOYEE MAY CHANGE HIS OR HER MIND AND REVOKE THIS GENERAL RELEASE
AND SETTLEMENT AGREEMENT BY GIVING WRITTEN NOTICE TO THE COMPANY. THIS GENERAL
RELEASE AND SETTLEMENT AGREEMENT SHALL NOT BECOME ENFORCEABLE UNTIL THIS
SEVEN-DAY PERIOD HAS EXPIRED.



/s/ Timothy J. Szerlong
 
Date: October 31, 2017
Employee
 
 
 
 
 
/s/ Elizabeth Aguinaga
 
Date: October 31, 2017
For Continental Casualty Company
 
 






